Name: Commission Regulation (EC) No 1962/94 of 28 July 1994 concerning the stopping of fishing for cod by vessels flying the flag of Spain
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  Europe
 Date Published: nan

 30 . 7. 94 Official Journal of the European Communities No L 198/99 COMMISSION REGULATION (EC) No 1962/94 of 28 July 1994 concerning the stopping of fishing for cod by vessels flying the flag of Spain from 13 July 1994 ; whereas it is therefore necessary to abide by that date, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system appli ­ cable to the common fisheries policy ('), and in particular Article 21 (3) thereof, Whereas Council Regulation (EC) No 3680/93 of 20 December 1993 fixing catch possibilities for 1994 for certain fish stocks and groups of fish stocks in the Regu ­ latory Area as defined in the NAFO Convention (2), amended by Regulation (EC) No 1 043/94 (3), provides for cod quotas for 1994 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of cod in the waters of NAFO division 3NO by vessels flying the flag of Spain or regis ­ tered in Spain have reached the quota allocated for 1994 ; whereas Spain has prohibited fishing for this stock as HAS ADOPTED THIS REGULATION : Article 1 Catches of cod in the waters of NAFO division 3NO by vessels flying the flag of Spain or registered in Spain are deemed to have exhausted the quota allocated to Spain for 1994. Fishing for cod in the waters of NAFO division 3NO by vessels flying the flag of Spain or registered in Spain is prohibited, as well as the retention on board, the tranship ­ ment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 13 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission (') OJ No L 261 , 20. 10 . 1993, p. 1 . (2) OJ No L 341 , 31 . 12 . 1993, p. 42. (3) OJ No L 114, 5. 5 . 1994, p. 1 .